— Appeals from two judgments of the County Court of Chemung County (Danaher, Jr., J.), rendered March 26, 1990, (1) convicting defendant upon her plea of guilty of the crime of forgery in the second degree, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
Upon pleading guilty to forgery in the second degree, defendant was sentenced to 1 Vi to 4 Vi years in prison. At the same time, defendant also admitted to violating her probation and, as a result, she was sentenced to a concurrent prison term of 1 to 4 years. Defendant’s only contention on appeal is that her sentence is harsh and excessive and should be reduced in the interest of justice. In rejecting her claim, we note that the only promise made when she pleaded guilty was that she would not receive the harshest sentence possible. Given her lengthy criminal history and the fact that she has proven to be a poor candidate for probation, we cannot say that County Court abused its discretion in imposing sentence (see, People v Dean, 155 AD2d 774, 775, lv denied 75 NY2d 812; People v Gray, 131 AD2d 590; People v Du Bray, 76 AD2d 976, 977).
Mahoney, P. J., Weiss, Levine and Mercure, JJ., concur. Ordered that the judgments are affirmed.